           Case 1:20-cr-00292-PKC Document 5 Filed 06/22/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                         Protective Order

                  v.                                                                     20-CR-292

 Joseph Davila,

                            Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, the Court hereby finds and orders as follows:

       1. Pre-Hearing Disclosure Material. The Government will disclose to the defendant two

files of electronically stored information, prior to a detention hearing in the above-captioned case,

referred to herein as the “pre-hearing disclosure material.” The Government has represented that

the pre-hearing disclosure material includes material that (i) affects the privacy and confidentiality

of individuals; (ii) would risk prejudicial pretrial publicity if publicly disseminated; and (iii) that

is not authorized to be disclosed to the public or disclosed beyond that which is necessary for the

defense of this criminal case.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       2. Pre-hearing disclosure material shall not be disclosed by the defendant or defense

counsel, including any successor counsel (“the defense”) other than as set forth herein, and shall

be used by the defense solely for purposes of defending this action. The defense shall not post any

pre-hearing disclosure material on any Internet site or network site to which persons other than the

parties hereto have access, and shall not disclose any disclosure material to the media or any third

party except as set forth below.

       3. Pre-hearing disclosure material may be disclosed by counsel to:
          Case 1:20-cr-00292-PKC Document 5 Filed 06/22/20 Page 2 of 3



           (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

           (b) Prospective witnesses for purposes of defending this action; and

           (c) the Defendant.

       4. The Defendant may review pre-hearing disclosure material only in the presence of

counsel or any other person authorized to receive sensitive disclosure material, may not copy or

otherwise record pre-hearing disclosure material, and may not keep pre-hearing disclosure material

or a copy of such material outside the presence of counsel, including in any prison facility.

       5. This Order does not prevent the disclosure of any pre-hearing disclosure material in

any hearing or trial held in this action, or to any judge or magistrate judge, for purposes of this

action. However, pre-hearing disclosure material pertinent to any motion before the Court should

initially be filed under seal, absent consent of the Government or Order of the Court. All filings

should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       6. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed pre-hearing disclosure material. All such

persons shall be subject to the terms of this Order. Defense counsel shall maintain a record of what

information has been disclosed to which such persons.




                                                 2
            Case 1:20-cr-00292-PKC Document 5 Filed 06/22/20 Page 3 of 3



       7. This Order may be superseded by any subsequent protective order entered in

connection with the above-captioned case.

                                   Retention of Jurisdiction
       8. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney


by: ______/s/ Thomas Burnett________                   Date: _____June 22, 2020______
    Thomas S. Burnett
    Assistant United States Attorney


   _____/S/ Michael K. Bachrach______                      Date: ___June 22, 2020______
   Michael K. Bachrach
   Counsel for Joseph Davila



SO ORDERED:

Dated: New York, New York
       June 22, 2020.




                                               2
